YETKA, Justice.
This is an appeal by a juvenile from an order of the Hennepin County District Court, Juvenile Division, denying a petition for habeas corpus in which the juvenile claimed that his right to due process was violated by the lack of an automatic judicial hearing following the decision by Hennepin County Court Services refusing to let him participate in the Home Detention Program.' We affirm.
On February 26, 1982, petitioner, who is now 15, was arraigned in juvenile court on a petition alleging that on February 24 he committed a delinquent act, namely, assault with a dangerous weapon, Minn.Stat. § 609.222 (1980). The referee ordered petitioner detained, but directed Hennepin County Court Services to determine if petitioner was eligible to participate in the Home Detention Program. Court Services staff refused to let petitioner participate in the program. Instead of seeking juvenile court review of this decision, petitioner’s attorney sought habeas corpus, contending that he should not have to request a hearing, that such a hearing should be automatic. The juvenile court ruled otherwise, and we agree.
As the juvenile court noted in its memorandum opinion, the decision to detain is made by the juvenile court. If the court decides to detain a juvenile, it sometimes, as here, refers the matter to the Home Detention Program for a determination by them whether the juvenile can be detained at home. That decision is fully reviewable by the juvenile court on request of the juvenile. Due process does not require an automatic juvenile court review in those cases in which the juvenile does not request it.
Affirmed.